Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to preliminary amendment filed on 01/16/20, which is considered by the examiner and examiner's initiative interview held on 05/04/21.
Claims 12, 14-16, 18-19 & 25-26 are under examination.
Claims 13, 17 & 20-24 are currently canceled and claims 12, 15-16 & 18-19 are currently amended and claims 25-26 are currently amended via examiner’s amendment as set forth below.
Claims 1-11, 13, 17 & 20-24 are cancelled. 

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
7.	   The information disclosure statement (IDS) submitted on 01/16/20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
8.	The drawings filed on 01/16/20 are accepted by the examiner.

EXAMINER’S AMENDMENT
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
10.	Authorization for this examiner’s amendment was given in a telephone interview with Ms. Michelle Carniaux (REG. No. 36,098) on 05/01/21.
11.	The title is amended as follow:
“A Method and Device To Provide A Coexistence Mechanism for Two Different Wireless Communication Technologies On A Shared Frequency Range”
12.	The claims (12-26) are amended as follow:
12.	(Currently Amended) A method for operating a base station of a cell-based wireless communications network, the method comprising:
predicting a piece of cell-related occupancy information of sidelink resources of a sidelink channel in an unlicensed frequency range, the occupancy information including a likely occupancy of the sidelink resources by non-sidelink communication in the unlicensed frequency range;
receiving a scheduling request message for the sidelink channel from a user equipment (UE) on an uplink channel;
ascertaining a scheduling grant message for the UE based on the predicted cell-related occupancy information, the scheduling grant message including an assignment of at least one sidelink resource of the sidelink channel to the UE; and
sending the scheduling grant message to the UE on a downlink channel; 
wherein the method further comprises:
receiving a number of pieces of local occupancy information of the sidelink channel from the UE or one or more other UEs on the uplink channel;
predicting the cell-related occupancy information based on the received local occupancy information; and
weighting respective pieces of the local occupancy information as a function of a distance indication.
13.  	(Canceled).
14.  	(New) The method of claim 13, including: weighting respective pieces of the local occupancy information as a function of a distance indication.
15.  	(Currently Amended) [[The]] A   for operating a base station of a cell-based wireless communications network, the method comprising:
predicting a piece of cell-related occupancy information of sidelink resources of a sidelink channel in an unlicensed frequency range, the occupancy information including a likely occupancy of the sidelink resources by non-sidelink communication in the unlicensed frequency range;
receiving a scheduling request message for the sidelink channel from a user equipment (UE) on an uplink channel;
ascertaining a scheduling grant message for the UE based on the predicted cell-related occupancy information, the scheduling grant message including an assignment of at least one sidelink resource of the sidelink channel to the UE; and
sending the scheduling grant message to the UE on a downlink channel; 
wherein the method further comprises:
receiving a number of pieces of local occupancy information of the sidelink channel from the UE or one or more other UEs on the uplink channel;
predicting the cell-related occupancy information based on the received local occupancy information; and
weighting respective pieces of the local occupancy information as a function of a signal strength received by the particular UE, the signal strength indicating a distance.
16.  	(Currently Amended) The method of claim 12, further comprising:
	carrying out a measurement of the sidelink channel;
	ascertaining a first piece of past occupancy information based on the measurement of the sidelink channel; and
	ascertaining a second piece of past occupancy information based on:
(a) the first piece of past occupancy information; and 
(b) the assignment of the at least one sidelink resource of the sidelink channel to the UE [[and/or]] or one or more respective ascertained assignments of sidelink resources of the sidelink channel to one or more other UEs; and
wherein the predicting is based on the second piece of occupancy information.
17.  	(Canceled).

Currently Amended) [[The]] A method  for operating a base station of a cell-based wireless communications network, the method comprising:
predicting a piece of cell-related occupancy information of sidelink resources of a sidelink channel in an unlicensed frequency range, the occupancy information including a likely occupancy of the sidelink resources by non-sidelink communication in the unlicensed frequency range;
receiving a scheduling request message for the sidelink channel from a user equipment (UE) on an uplink channel;
ascertaining a scheduling grant message for the UE based on the predicted cell-related occupancy information, the scheduling grant message including an assignment of at least one sidelink resource of the sidelink channel to the UE; and
sending the scheduling grant message to the UE on a downlink channel; 
wherein the method further comprises:
ascertaining a validity period for the cell-related occupancy information; and
predicting a further piece of cell-related occupancy information before the validity period elapses;
wherein the ascertainment of the validity period is performed based on a previously ascertained average movement speed of a plurality of UEs, including the UE from which the scheduling request is received, situated in the cell. 
19.  	(Currently Amended) A base station of a cell-based wireless communications network, the base station comprising:

receive, via the antenna and transceiver, a scheduling request message for the sidelink channel from a user equipment (UE) on an uplink channel; 
predict a piece of cell-related occupancy information of sidelink resources of a sidelink channel in an unlicensed frequency range, the occupancy information including a likely occupancy of the sidelink resources by non-sidelink communication in the unlicensed frequency range; 
ascertain a scheduling grant message for the UE based on the predicted cell-related occupancy information, the scheduling grant message including an assignment of at least one sidelink resource of the sidelink channel to the UE; and
send the scheduling grant message, via the antenna and transceiver, to the UE on a downlink channel;
wherein the processor is further configured to:
receive a number of pieces of local occupancy information of the sidelink channel from the UE or one or more other UEs on the uplink channel;
predict the cell-related occupancy information based on the received local occupancy information; and
weight respective pieces of the local occupancy information as a function of a distance indication.
20.  	(Canceled).
21.  	(Canceled).

22.  	(Canceled).
23.  	(Canceled).
24.  	(Canceled).
25.  	(New) A base station of a cell-based wireless communications network, the base station comprising:
a processor;  an antenna; and a transceiver;
wherein the processor is configured to:
receive, via the antenna and transceiver, a scheduling request message for the sidelink channel from a user equipment (UE) on an uplink channel; 
predict a piece of cell-related occupancy information of sidelink resources of a sidelink channel in an unlicensed frequency range, the occupancy information including a likely occupancy of the sidelink resources by non-sidelink communication in the unlicensed frequency range; 
ascertain a scheduling grant message for the UE based on the predicted cell-related occupancy information, the scheduling grant message including an assignment of at least one sidelink resource of the sidelink channel to the UE; and
send the scheduling grant message, via the antenna and transceiver, to the UE on a downlink channel;
wherein the processor is further configured to:
receive a number of pieces of local occupancy information of the sidelink channel from the UE or one or more other UEs on the uplink channel;
predict the cell-related occupancy information based on the received local occupancy information; and
weight respective pieces of the local occupancy information as a function of a signal strength received by the particular UE, the signal strength indicating a distance.
26.  	(New) A base station of a cell-based wireless communications network, the base station comprising: 
a processor; an antenna; and a transceiver;
wherein the processor is configured to:
receive, via the antenna and transceiver, a scheduling request message for the sidelink channel from a user equipment (UE) on an uplink channel; 
predict a piece of cell-related occupancy information of sidelink resources of a sidelink channel in an unlicensed frequency range, the occupancy information including a likely occupancy of the sidelink resources by non-sidelink communication in the unlicensed frequency range; 
ascertain a scheduling grant message for the UE based on the predicted cell-related occupancy information, the scheduling grant message including an assignment of at least one sidelink resource of the sidelink channel to the UE; and
send the scheduling grant message, via the antenna and transceiver, to the UE on a downlink channel;
wherein the processor is further configured to:
ascertain a validity period for the cell-related occupancy information; and
predict a further piece of cell-related occupancy information before the validity period elapses;
wherein the ascertainment of the validity period is performed based on a previously ascertained average movement speed of a plurality of UEs, including the UE from which the scheduling request is received, situated in the cell.


Allowable Subject Matter
13.	Claims 12, 14-16, 18-19 & 25-26 are allowed.
14.	The following is a statement of reasons for the indication of allowable subject matter: 
15.	Amended claim 12, 15, 18, 19, 25 & 26 are allowable over prior art since the prior art reference(s) taken individually or in combination fail to particularly disclose, fairly suggests, or render obvious the following italic limitations.
16.	In claims 12 & 15: “wherein the method further comprises: receiving a number of pieces of local occupancy information of the sidelink channel from the UE or one or more other UEs on the uplink channel and weighting respective pieces of the local occupancy information as a function of a distance indication” in combination with other limitations recited as specified in claims 12 & 15.
17.	In claims 18 & 26: “wherein the processor is further configured to: ascertain a validity period for the cell-related occupancy information; wherein the ascertainment of the validity period is performed based on a previously ascertained average movement speed of a plurality of UEs, including the UE from which the scheduling request is received, situated in the cell” in combination with other limitations recited as specified in claims 18 & 26.
18.	In claims 19 & 25: “wherein the processor is further configured to: receive a number of pieces of local occupancy information of the sidelink channel from the UE or one or more other UEs on the uplink channel; and weight respective pieces of the local occupancy information as a function of a distance indication” in combination with other limitations recited as specified in claims 19 & 25.
19.	In claims 12 & 15: Note that the first closest prior art Rajagopal, US Patent Application Publication No. 2017/0188391 A1 discloses a base station (See FIG. 2; & Para. 0097; Base station (BS)) of a cell-based wireless communications network, the method comprising:
a processor (See FIG. 2; & Para. 0097; Base station (BS) includes a Controller/a Processor 225); an antenna (See FIG. 2; & Para. 0083; Antenna 205); and a transceiver (See FIG. 2; & Para. 0097; Base station (BS) includes RF Transceiver 210); wherein the processor is configured to:
predicting a piece of cell-related occupancy information of sidelink resources of a sidelink channel in an unlicensed frequency range, the occupancy information including a likely occupancy of the sidelink resources by non-sidelink communication in the unlicensed frequency range (See FIG. 5 & Para. 0265; receiving the presence of any DSRC transmissions from the UE and if the band is available, the eNB set-up communication with a shared band for V2V);
receiving a scheduling request message for the sidelink channel from a user equipment (UE) on an uplink channel (See Para. 0125 discloses Transmission of V2V links occurs in the UL band in case of FDD. Para. 0132 discloses the base station (i.e., eNB) receives a Side Link (SL) buffer status report (SL-BSR) from a user equipment (UE) which gives an indication on the amount of data to be transmitted in D2D/V2V mode);
ascertaining a scheduling grant message for the UE based on the predicted cell-related occupancy information (See FIG. 5, Para. 0132 & 0265; based on the received SL-BSR information, the eNB sends the UE the allocation on both PSCCH and PSSCH and the SL-BSR indicates on the amount of data to be transmitted in D2D/V2V mode)  based on the predicted cell-related occupancy information (See Para. 0265; the UE performs the energy scan and reports this information to the eNB. if the band is available, the eNB set-up communication with a shared band for V2V), the scheduling grant message including an assignment of at least one sidelink resource of the sidelink channel to the UE (See FIG. 5 & Para. 0132; allocation on both PSCCH and PSSCH); and
sending the scheduling grant message to the UE on a downlink channel (See FIG. 5 & Para. 0132; the allocation information is sent over the PDCCH).
Note that the second closest prior art Patil, US Patent Application Publication No. 2018/0049220 A1 discloses an unlicensed frequency range (See FIG. 4 & Para. 0032-0033; communication between eNb and a number of UEs using an unlicensed frequency band).
Note that the third closest prior art Nguyen, US Patent Application Publication No. 2018/0077518 A1 discloses predicting the cell-related occupancy information based on the received local occupancy information (See Para. 0086; estimating the channel state information using a reference signals).
20.	In claims 18 & 26: Note that the first closest prior art Rajagopal, US Patent Application Publication No. 2017/0188391 A1 discloses a base station of a cell-based wireless communications network, the base station (See FIG. 2; & Para. 0097; Base station (BS)) comprising:
a processor; an antenna; and a transceiver (See FIG. 2; & Para. 0097; Base station (BS) includes a Controller/a Processor 225);
wherein the processor is configured to:
receive, via the antenna and transceiver, a scheduling request message for the sidelink (See Para. 0125 discloses Transmission of V2V links occurs in the UL band in case of FDD. Para. 0132 discloses the base station (i.e., eNB) receives a Side Link (SL) buffer status report (SL-BSR) from a user equipment (UE) which gives an indication on the amount of data to be transmitted in D2D/V2V mode); 
predict a piece of cell-related occupancy information of sidelink resources of a sidelink channel in an unlicensed frequency range, the occupancy information including a likely occupancy of the sidelink resources by non-sidelink communication in the unlicensed frequency range (See FIG. 5 & Para. 0265; receiving the presence of any DSRC transmissions from the UE and if the band is available, the eNB set-up communication with a shared band for V2V); 
ascertain a scheduling grant message for the UE See FIG. 5, Para. 0132 & 0265; based on the received SL-BSR information, the eNB sends the UE the allocation on both PSCCH and PSSCH and the SL-BSR indicates on the amount of data to be transmitted in D2D/V2V mode) based on the predicted cell-related occupancy information See Para. 0265; the UE performs the energy scan and reports this information to the eNB. if the band is available, the eNB set-up communication with a shared band for V2V), the scheduling grant message including an assignment of at least one sidelink resource of the sidelink channel to the UE (See FIG. 5 & Para. 0132; allocation on both PSCCH and PSSCH); and
(See FIG. 5 & Para. 0132; the allocation information is sent over the PDCCH).
Note that the second closest prior art Patil, US Patent Application Publication No. 2018/0049220 A1 discloses an unlicensed frequency range (See FIG. 4 & Para. 0032-0033; communication between eNb and a number of UEs using an unlicensed frequency band).
Note that the third closest prior art Nguyen, US Patent Application Publication No. 2018/0077518 A1 discloses predict a further piece of cell-related occupancy information before the validity period elapses (See Para. 0086; estimating the channel state information using a reference signals).
21.	In claims 19 & 25: Note that the first closest prior art Rajagopal, US Patent Application Publication No. 2017/0188391 A1 a base station of a cell-based wireless communications network, the base station (See FIG. 2; & Para. 0097; Base station (BS)) comprising: a processor (See FIG. 2; & Para. 0097; Base station (BS) includes a Controller/a Processor 225);  an antenna (See FIG. 2; & Para. 0083; Antenna 205); and a transceiver (See FIG. 2; & Para. 0097; Base station (BS) includes RF Transceiver 210);
wherein the processor is configured to:
receive, via the antenna and transceiver, a scheduling request message for the sidelink channel from a user equipment (UE) on an uplink channel (See Para. 0125 discloses Transmission of V2V links occurs in the UL band in case of FDD. Para. 0132 discloses the base station (i.e., eNB) receives a Side Link (SL) buffer status report (SL-BSR) from a user equipment (UE) which gives an indication on the amount of data to be transmitted in D2D/V2V mode); 
(See FIG. 5 & Para. 0265; receiving the presence of any DSRC transmissions from the UE and if the band is available, the eNB set-up communication with a shared band for V2V); 
ascertain a scheduling grant message for the UE based on the predicted cell-related occupancy information See FIG. 5, Para. 0132 & 0265; based on the received SL-BSR information, the eNB sends the UE the allocation on both PSCCH and PSSCH and the SL-BSR indicates on the amount of data to be transmitted in D2D/V2V mode)  based on the predicted cell-related occupancy information (See Para. 0265; the UE performs the energy scan and reports this information to the eNB. if the band is available, the eNB set-up communication with a shared band for V2V), the scheduling grant message including an assignment of at least one sidelink resource of the sidelink channel to the UE (See FIG. 5 & Para. 0132; allocation on both PSCCH and PSSCH); and
send the scheduling grant message, via the antenna and transceiver, to the UE on a downlink channel (See FIG. 5 & Para. 0132; the allocation information is sent over the PDCCH).
Note that the second closest prior art Patil, US Patent Application Publication No. 2018/0049220 A1 discloses an unlicensed frequency range (See FIG. 4 & Para. 0032-0033; communication between eNb and a number of UEs using an unlicensed frequency band).
Note that the third closest prior art Nguyen, US Patent Application Publication No. 2018/0077518 A1 discloses predict the cell-related occupancy information based on the received  (See Para. 0086; estimating the channel state information using a reference signals).
22.	Thus, neither Rajagopal, Patil nor Nguyen, individually or in combination disclose or render obvious the above italic limitations as claimed.
23.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
24.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.
	A. 	Gupta et al. 2018/0035448 A1 (Title: mechanisms for signaling Out-Of-Coverage Sidelink Devices in Wireless Communication) (See FIG. 2, Para. 0008, 0010 & 0054).
	B.	Baghel et al. 2018/0049235 A1 (Title: Cross-Carrier Scheduling For V2X Communication) (See FIG. 6, Para. 0006 & 0023-0024).
	C.	Faurie et al. 2016/0338094 A1 (Title: Alocating Resources for a Device-To-Device Transmission) (See abstract, Para. 0022 & 0033).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469